The plaintiff was a passenger in a taxicab and was injured when the taxicab w.as struck by a truck. The action is to recover damages for personal injuries. The persons sued are the owner of the taxicab, the driver of the taxicab, and the owner of the truck. The driver of the taxicab is the plaintiff’s husband, and the owner thereof is the plaintiff's son, who appeals from a judgment in favor of plaintiff. Judgment entered on the verdict of a jury in favor of plaintiff reversed on the law and the facts and a new trial granted, costs to abide the event. In the interests of substantial justice there should be a new trial because of the reference in the testimony to an insurance company representative and the omission of the trial justice to.charge, as requested, that the defendants Hegeman were under no duty to produce the defaulting codefendant as a witness. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.